United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.Y., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Vancouver, WA, Employer
__________________________________________
Appearances:
Greg Dixon, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1132
Issued: March 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On April 6, 2011 appellant, through his representative, filed an application for review of
the Office of Workers’ Compensation Programs’ decision dated February 7, 2011. In the
February 7, 2011 decision, a hearing representative affirmed an OWCP decision dated June 7,
2010 which granted appellant a schedule award for 31 percent permanent impairment of the right
leg.1 The appeal was docketed as 11-1132.
On April 8, 2011 the Board served the Director of OWCP with a copy of the application
for review and requested the Director to transmit the case records in OWCP File No. xxxxxx441
to the Board in accordance with the Board’s Rules of Procedure.2 On May 25, 2011 the Director
forwarded the case record to the Board, which consisted of 248 imaged documents in File
No. xxxxxx441 along with subsidiary claim files.

1

Appellant has prior work-related knee injuries including a motor vehicle injury which occurred on May 27, 1966
and was accepted for tenderness in the neck, left shoulder, left elbow and right knee, File No. xxxxxx251; on
August 15, 1966, appellant sustained a right knee injury when he fell down steps which was accepted for tear of the
medial meniscus of the right knee and underwent authorized arthrotomy and medial meniscectomy of the right knee
on April 17, 1967 and November 24, 1967, File No. xxxxxx200; and on August 13, 1967, appellant injured his right
knee when exiting a mail truck which was accepted for sore right knee, File No. xxxxxx392. These claims were
consolidated with the current claim before the Board.
2

20 C.F.R. § 501.4.

The Board has duly considered the matter and notes that the Director has not forwarded the
complete contents of appellant’s case record for review by the Board. OWCP accepted appellant’s
claim for arthritis of the right knee and authorized a total right knee replacement which was
performed by Dr. David A. Cortese on February 6, 2009. On February 16, 2010 appellant filed a
claim for schedule award. He submitted April 19 and April 26, 2010 reports from Dr. Donald
Tilson who reviewed Dr. Cortese’s February 6, 2009 surgical report and opined that appellant had
59 percent left leg impairment. In a May 11, 2010 report, an OWCP medical adviser opined that
appellant had 31 percent permanent impairment of the right leg. The medical adviser noted that
appellant underwent a total knee replacement on February 6, 2009 and classified appellant’s
impairment based on a total knee replacement. On June 7, 2010 OWCP found that appellant had
31 percent impairment of the right leg. As appellant previously received a schedule award for 16
percent impairment of that leg, he was entitled to an additional schedule award for 15 percent
impairment based on the February 6, 2009 total right knee replacement. On February 7, 2011 a
hearing representative affirmed OWCP’s decision. The hearing representative noted the
February 6, 2009 total knee replacement and noted that appellant was granted a schedule award
based on the knee replacement and poor results from the surgery. However, the record transmitted
to the Board does not include, inter alia, Dr. Cortese’s February 6, 2009 operative report which is
one of the bases of OWCP’s impairment determination. The Board, therefore, finds that the appeal
docketed as No. 11-1132 is not in posture for a decision as the Board is unable to render an
informed adjudication of the case. The case must be remanded to OWCP for reconstruction and
proper assemblage of the case record and an appropriate merit decision issued on appellant’s
claim in order to preserve his appeal rights.
IT IS HEREBY ORDERED THAT the February 7, 2011 Office of Workers’
Compensation Programs’ decision in appeal No. 11-1132 be set aside and the case remanded for
further action consistent with this order of the Board.
Issued: March 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

